--------------------------------------------------------------------------------

Exhibit 10.1

 

AMENDMENT AGREEMENT

     

This Amendment Agreement (this "Amendment") is dated as of March 1, 2008, by and
among Carrington Laboratories, Inc., a Texas corporation (the "Company"), and
the purchaser identified on the signature page hereof (the "Purchaser"), and
amends, as of December 31, 2007, each of the outstanding Senior Secured
Convertible Debentures due April 26, 2010 (each, a "Debenture" and,
collectively, the "Debentures"), purchased under that certain Securities
Purchase Agreement, dated as of April 25, 2007 (the "Agreement"), by and among
the Company and the purchasers identified on the signature page thereof (the
"Buyers"). Capitalized terms used but not defined herein have the respective
meanings ascribed to them in the Agreement.



RECITALS

     A.      

The parties desire to amend each of the Debentures to (i) defer the payment of
principal under the Debentures that is due on March 1, 2008 until April 1, 2008
and (ii) waive compliance with Sections 8(e) and 8(f), which contain certain
financial covenants, for the period from December 31, 2007 through April 30,
2008.



     B.     

Concurrently herewith, the Company has also requested that the other Buyers
enter into Amendments in form and substance identical to this Amendment (the
"Other Amendments", and together with this Amendment, the "Amendments").



AGREEMENT

     

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



1.     

Amendments to Debentures. As of December 31, 2007, each of the Debentures are
hereby amended as follows:



           (a)     

The following sentence shall be added at the end of Section 2(b):



"Notwithstanding anything to the contrary in this Debenture or any of the
Transaction Documents, the payment of principal due on March 1, 2008 shall be
deferred and shall not be due until April 1, 2008."

           (b)     

The following new Section 8(g) will be added:



"Notwithstanding anything to the contrary in this Debenture or any of the
Transaction Documents, Section 8(e) and Section 8(f) shall not apply during and
with respect to the period from December 31, 2007 through April 30, 2008."

     2.     

Full Force and Effect. The Company hereby confirms and agrees that, except as
amended in accordance with Section 1 above, the each of the Debentures is, and
shall continue to be, in full force and effect.



     3.     

Effective Date. Notwithstanding anything to the contrary in this Amendment, this
Amendment will not be effective until Amendments have been executed by the
Company and the Required Holders (as such term is defined in the Agreement), at
which time this Amendment shall become effective as of December 31, 2007.



     4.     

Fees and Expenses. The Company shall pay or cause to be paid all reasonable
legal fees and expenses of counsel for the Purchaser incurred in connection with
the execution and delivery of the Amendments. Except as otherwise set forth in
this Amendment and the Transaction Documents, each party to this Amendment shall
bear its own expenses in connection with transactions contemplated hereby.



     5.     

Purchaser's Representation. The Purchaser hereby represents, warrants and
covenants to the Company that as of the date hereof (a) it continues to hold all
of the Debentures that it purchased under the Agreement and (b) none of the
Debentures have been transferred.



     6.     

Independent Nature of Purchaser's Obligations and Rights. The obligations of the
Purchaser under this Amendment or any other Transaction Document are several and
not joint with the obligations of any other Buyer, and the Purchaser shall not
be responsible in any way for the performance of the obligations of any other
Buyer under any Transaction Document or Other Amendment. Nothing contained
herein or in this Amendment, any Other Amendment or any other Transaction
Document, and no action taken by the Purchaser pursuant hereto, shall be deemed
to constitute the Purchaser and other Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchaser and other Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Amendment,
any Other Amendment or any other Transaction Document and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Amendment,
any Other Amendment and any other Transaction Document. The Company and the
Purchaser confirm that the Purchaser has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Amendment, any Other Amendment or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.



     7.     

Further Assurances. At any time or from time to time after the date hereof, the
parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder, including,
without limitation, the Purchaser returning any outstanding Debentures ("Old
Debentures") to the Company to be amended and reissued and the Company reissuing
amended Debentures ("Amended Debentures") to the Purchaser promptly after
receipt of the Old Debentures. In addition, each Purchaser agrees that it will
not transfer any Debenture after the date hereof, unless either (a) the Old
Debenture has been returned to the Company and an Amended Debenture has been
reissued to such Purchaser or (b) the Purchaser delivers a copy of this
Amendment to the transferee prior to such transfer.



     8.     

No Third Party Beneficiaries. This Amendment is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.



     9.     

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.



     10.     

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



     11.     

Securities Laws Disclosure. Within two business days of the date the Amendments
have been executed by the Company and the Required Holders, the Company shall
file a Current Report of Form 8-K with the Securities and Exchange Commission
describing the terms of the transactions contemplated hereby.



[The remainder of the page is intentionally left blank]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

 

COMPANY:

 

 

 

CARRINGTON LABORATORIES, INC.

 

 

 

By:  /s/ Robert W. Schnitzius

 

        

Name: Robert W. Schnitzius  

        

Title: Chief Financial Officer

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

 

PURCHASER:

 

 

 

Rockmore Investment Master Fund LTD

 

 

 

By:  /s/ Michael Clateman

 

        

Name:Michael Clateman  

        

Title:Managing Director

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

 

PURCHASER:

 

 

 

CASTLERIGG MASTER INVESTMENTS LTD

 

 

 

By:  /s/ Sandell Asset Management Corp

 

By:  /s/ Patrick T. Burke

 

        

Name: Patrick T. Burke  

        

Title: Senior Managing Director    